DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 11, the best prior art, Subratie (U.S. Patent No. 8,903,236) teaches a camera matte box filter tray system, comprising:
a matte box (20) having a filter tray space capable of receiving a plurality of filter trays (See e.g. Figs. 1-6; C. 3, L. 3-37);
a plurality of filter trays (42) which may be inserted into the filter tray space so that the filter trays are aligned, and the plane of each filter tray is parallel with every other filter tray (See e.g. Figs. 1-6; C. 3, L. 3-37); and
at least one filter tray (42) having a frame for holding an optical filter (See e.g. Figs. 1-6; C. 3, L. 3-37);
the frame of the at least one filter tray having:
an outer peripheral surface, and an inner surface, an aperture in the frame extending from the outer surface to the inner surface of the frame, a retaining mechanism (51) located on one side of the frame, and one or more protrusions (43, 56) on inner surface on the side of the frame opposite the retaining mechanism (See e.g. Figs. 4-6; C. 3, L. 3-37);
the retaining mechanism comprising:
a wedge carrier body (51) which extends through the slot, the wedge carrier body including a wedge for retaining an optical filter, a wedge carrier body including a cam follower distal from the wedge (See e.g. Figs. 5-6; C. 3, L. 3-37), and
an actuator (52) which includes an arm, and a cam surface, which bears against the cam follower of the wedge carrier body (See e.g. Figs. 5-6; C. 3, L. 3-37).
Subratie fails to teach or reasonably suggest that the actuator is pivoted so that when the arm is pressed towards the wedge carrier body, the cam surface of the actuator urges the cam follower of the wedge carrier body upwards, and the wedge moves into the slot to allow the optical filter to be inserted or removed from the frame. Rather, Subratie teaches that the actuator is pressed towards the wedge carrier body and the wedge moves to contact the frame and prevent it from being inserted or removed. Thus, given the construction of Subratie, such a feature would not have been obvious to one having ordinary skill in the art at the time the invention was filed.
Thus, the prior art, taken alone or in combination, fails to teach the cumulative details of claim 11, specifically including the limitation: “the actuator being pivoted so that when the arm is pressed towards the wedge carrier body, the cam surface of the actuator urges the cam follower of the wedge carrier body upwards, and the wedge moves into the slot to allow the optical filter to be inserted or removed from the frame.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896